DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the link" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the link" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 13-20 of U.S. Patent No. 10466593. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions teach a method of forming a photoresist pattern, comprising: forming a photoresist material having a polymer backbone over a substrate, wherein the polymer backbone includes a linking group that links a first polymer segment to a second polymer segment, each of the first and the second polymer segments having an ultraviolet (UV) curable group; exposing the photoresist material under a first UV radiation to break the link between the first polymer segment and the second polymer segment; exposing the photoresist material under a second UV radiation different from the first UV radiation to form a patterned resist layer; and developing the patterned resist layer to form a masking element.  Both inventions also teach a method, comprising: depositing a photoresist layer over a semiconductor substrate, wherein the photoresist layer includes a polymer backbone having two poly-hydroxy-styrene (PHS)-containing segments, two UV curable groups, and a linking group; performing a first exposure process to break off the linking group from the polymer backbone; performing a second exposure process to pattern the photoresist layer; and after the second exposure process, developing the patterned photoresist layer.  Finally both inventions teach a method, comprising: forming a photoresist material having a polymer having a backbone that is breakable by radiation exposure, wherein the backbone includes a first polymer segment, a second polymer segment, a first UV curable group coupled to the first polymer segment, a second UV curable group coupled to the second polymer segment, and a linking group linking the first and the second UV curable groups together, wherein the first and the second polymer segments each include a poly-hydroxy-styrene (PHS) polymer, an acrylate polymer, or a carbon chain with 1 ~ 10 carbon atoms, wherein the first and second UV curable groups each include at least one of -C(=O)S-, -C(=O)O-, -C(=O)NH-, -C(=O)ONH-, -C(=O)O-, -C=C-O-C-, -C=C-C(=O)O-, -O-C(=O)O-, -C(=O)O-R4-SH, -C=C-C(=O)O-, and R4-Si(OCH3)n, n=1~3, wherein the linking group includes aromatic compounds or aliphatic compounds; and exposing the photoresist material to a UV source without patterning the photoresist material, wherein the exposure separates the first polymer segment from the second polymer segment.  While the claims of U.S. Patent 10466593 do not teach that the two exposures and development form a masking element, it would have been obvious to one of ordinary skill in the art that patterned photoresists are commonly used to mask underlying layers in a semiconductor device.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference, Cao (U.S. Patent Publication 2005/0058931), teaches a poly hydroxystyrene-type polymer photoresist comprising scissionable linkages in the polymer backbone that are scissioned during exposure to ultraviolet light (Paragraph 0016).  Cao fails to teach that a second exposure is used to form a pattern in the photoresist after breaking the linkages.  The reference, Kahle (U.S. Patent 5600035), teaches a photoresist composition containing a photoreactive polymer with a backbone that is breakable by chain scission, but fails to teach a first exposure that breaks the linkages of the polymer and a second exposure that forms the photoresist pattern.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722